DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:  Claims ending sentence in “,” instead of “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. U.S. Patent Application Publication Number 2015/0189331 A1 (hereinafter Koo).

As per claims 1, 9, 17, Koo discloses a method of packetizing a plurality of network abstraction layer (NAL) units of a picture using at least one processor, the method comprising: 
obtaining the plurality of NAL units including a first NAL unit of the picture and a last NAL unit of the picture (see compressing image data to generate raw byte 
splitting the first NAL unit of the picture into a first plurality of fragments and splitting the last NAL unit of the picture into a last plurality of fragments (see dividing data of one picture into plurality of fragmented data on page 5 section [0094]); 
packetizing (see packetizing sS140 on page 3 section [0057] and Figure 2) the first plurality of fragments into a first plurality of fragmentation unit (FU) packets and packetizing the last plurality of fragments in to a last plurality of FU packets (see packetizing each fragmented data in a NAL unit into F1 the first fragmented data unit and F8 the last fragmented data unit on page 6 section [0097] and Figure 7); and 
transmitting the first plurality of FU packets and the last plurality of FU packets (see transmit generated packets S150 on page 4 section [0068] and Figure 3), 
wherein a last FU packet of the last plurality of FU packets includes a last FU header (see last FU header on page 6 section [0105] and Figure 8) including a last R bit (see end bit E on page 5 section [0105]), and
 wherein the last R bit is set to 1 (see end bit E is set to one to indicate the last FU packet is the last fragmented data on page 5 section [0105]).


As per claims 2, 10, 18, Koo discloses the method of claim 1, wherein the first plurality of FU packets and the last plurality of FU packets comprise real-time transport 

As per claims 3, 11, 19, Koo discloses the method of claim 1, wherein a first FU packet of the first plurality of FU packets includes a first FU header including a first R bit, and wherein the first R bit is set to 0 (see the end bit E of the first FU header is set to 0 because the first FU packet is not the final end fragment on page 6 section [0105]).

As per claims 4, 12, Koo discloses the method of claim 1, wherein a first FU packet of the first plurality of FU packets includes a first FU header including a first S bit, wherein the last FU header includes a last S bit (see start bit S in all FU headers on page 6 section [0105] and Figure 8).

As per claims 5, 13, 20, Koo discloses the method of claim 4, wherein the first S bit is set to 1 (see start bit S in first FU headers is set to 1 because it is the first start fragment on page 6 section [0105] and Figure 8), and wherein the last S bit is set to 0 (see start bit S in last FU headers is set to 0 because it is not the first start fragment on page 6 section [0105] and Figure 8).

As per claims 6, 14, Koo discloses the method of claim 1, wherein the plurality of NAL units includes a middle NAL unit between the first NAL unit and the last NAL unit, wherein the middle NAL unit is split into a middle plurality of fragments, wherein the middle plurality of fragments is packetized into a middle plurality of FU packets (see 

As per claims 7, 15, Koo discloses the method of claim 6, wherein a first FU packet of the first plurality of FU packets includes a first FU header including a first E bit, wherein a last FU packet of the middle plurality of FU packets includes a middle FU header including a middle E bit, wherein the last FU header includes a last E bit (see all first, middle, and last FU headers all include an end bit E , or E bit as claimed, on page 6 section [0105] and Figure 8).



Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cipolli et al.
Wang U.S. Patent Application Publication Number 2014/0294093 A1.  Fragmentation Unit header with S bit, E bit and Type bits (see section [0120-0126]).
Annamraju et al. U.S. Patent Application Publication Number 2016/0182587 A1.  RTP video with NAL unit and header (see section [0059] and Figure 2).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALAN S CHOU/Primary Examiner, Art Unit 2451